Citation Nr: 0824068	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hairy cell leukemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1997.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Waco, 
Texas, which denied entitlement to service connection for 
hairy cell leukemia, status post fracture of the right fifth 
finger, and hairy cell leukemia.  The veteran only perfected 
an appeal for the issue of entitlement to service connection 
for hairy cell leukemia.  See 38 C.F.R. § 20.200.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2008 statement, the veteran requested a local 
hearing before a Decision Review Officer at the local VA 
office.  Pursuant to 38 C.F.R. § 3.103(b)(2) and § 20.700 
(2007), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
To ensure full compliance with due process requirements, a 
remand is required. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at the Waco RO.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


